17 F.3d 1433NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Roosevelt BUTLER, Jr., Petitioner.
No. 93-6550.
United States Court of Appeals, Fourth Circuit.
Jan. 10, 1994.

Petition denied by unpublished per curiam opinion.
Roosevelt Butler, Jr., petitioner pro se.
PETITION DENIED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Roosevelt Butler, Jr., petitions this Court for a Writ of Mandamus directing the district court to issue a ruling on his motion made under 28 U.S.C. Sec. 2255 (1988).  The record reflects that the district court has issued an order denying Sec. 2255 relief.  Since his petition is now moot, we deny Butler's application for a Writ of Mandamus.


2
PETITION DENIED.